Citation Nr: 1221403	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2010, the Board, in part, remanded the claims on appeal for additional development.  The remand included the issue of entitlement to service connection for a headache disorder.  In April 2012, the Appeals Management Center (AMC) granted service connection for migraine headaches.  Because this benefit was granted, the claim of service connection for a headache disorder is no longer before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran previously appeared at a hearing in June 2010 before an acting Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  The Veteran was apprised of this in correspondence, dated in April 2012, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.

In May 2012, the Veteran accepted the offer for another Board hearing and requested a hearing before a Board member via videoconference.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing with a member of the Board.  See 38 C.F.R. § 20.700(e) (2011).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing.  The claims file should be returned to the Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

